DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Agent Kathryn Chi on 03/14/2022.
The application has been amended as follows: 
Cancel claims 19-22.
Election/Restrictions
Withdrawn claims 19-22, directed to a non-elected species, are now cancelled as noted above. Claims 19-22 are directed to a species with subject matter which is divergent from and not combinable with independent claim 17 as amended.

Reasons for Allowance
Claims 17-8, 23-30, and 32-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant's remarks and amendments filed 02/17/2022 overcome the prior art and rejections of record. Namely, Examiner agrees that there is no teaching or suggestion to combine various embodiments of the primary Daubitzer reference (US 2013/0309545 A1, as previously cited) to arrive at the claimed arched support structures having all the structural limitations in the same orientation as recited in claim 17. Daubitzer fails to teach ribs in the arch support structures extending parallel to the length of the support 
An updated thorough search led to newly cited prior art reference Andre et al. (US 2015/0249238 A1), which is made of record within the present Office action to point out distinctions between the Andre reference and the instant claims which renders the instant invention non-obvious. Andre teaches battery housing 7 with side walls 13 but teaches outwardly-extending ledges 8b (Andre [0082-0083] and Fig. 2), contrary to instantly claimed ledges extending inwardly from each wall towards the other. Andre does teach heat regulator 33 with channels for fluid flow (Andre [0091]) beneath battery cells 21 (Andre [0093] and Figs. 2 and 7), further teaching a support structure in the form of a wall 53 with ribs 55 (Andre [0097] and Figs. 2, 4, 7, and 10). Though Andre [0101-0113] and Figs. 7-10 teach the support structure being centrally arched with a plurality of ribs, Andre only teaches this singular support structure instead of teaching toward a plurality of support structures as necessitated by instant claim 17. Furthermore, Andre [0050-0051, 0119] teaches that the structure supporting the heat exchanger is deformable and, thus, is less rigid than the heat exchanger; this teaching is contrary to the relative rigidity of instant claim 17. Therefore, these differences between the Andre reference and the instant invention render the instant invention non-obvious, so no rejection can be made in view of Andre.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see specifically pages 9-11 of Remarks, filed 02/17/2022, with respect to the rejection in view of the Daubitzer reference, have been fully considered and are persuasive.  The 35 U of 11/17/2021 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728